DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7 September 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1, the claim refers to both non-Newtonian viscosity and Newtonian viscosity of a fluid, however it is unclear as to what the difference is between the two. For example, if the resonator is in a Newtonian Fluid, it is not understood as to how a non-Newtonian viscosity would be determined by the processor. It appears as though the non-Newtonian viscosity may be the uncorrected viscosity measurement from the sensor probe prior to the calibration.
Claims 2-7 are rejected for the same reasons due to their dependency on claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiFoggio et al. US Patent 2005/0247119 (hereinafter referred to as DiFoggio) and Zhang et al. A Hydrodynamic Model for Measuring Fluid Density and Viscosity by Using Quartz Tuning Forks (hereinafter referred to as Zhang).
Regarding claim 1, DiFoggio teaches an apparatus for measuring a fluid comprising a quartz tuning fork (paragraph 011) coated with Parylene (paragraph 0067) for immersion in a fluid, an electronic circuit to excite a vibration (paragraph 0037, fig. 2) of the Parylene coated quartz tuning fork and measure one or more vibrational parameters of the tuning fork (abstract, paragraph 0037), and a computer processor (paragraph 0051) configured to determine viscosity from the vibration of the tuning fork, wherein the computer processor is coupled to memory (paragraph 0052) which is capable of storing a calibration curve as claimed. 
Zhang teaches a hydrodynamic model which would be based in part on a Stokes flow, for calculating a viscosity of a fluid using a tuning fork which uses a measured viscosity value of a fluid (non-Newtonian) and a predetermined calibration value to determine an actual viscosity value (Newtonian). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Zhang with those of DiFoggio in order to better determine an actual value of the viscosity of a fluid in a more accurate manner.
Regarding claim 2, DiFoggio teaches a fluid probe with the tuning fork therein as claimed (paragraph 0037).
Regarding claim 6, in combination, the vibrational parameters of DiFoggio and Zhang include the parameters as claimed. 
Regarding claim 7, the measured fluid of DiFoggio can be any fluid such as one of high-salinity since the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiFoggio and Zhang and further in view of Wolf et al. (US Patent Application Publication 2010/0324852 (hereinafter referred to as Wolf).
Regarding claims 3-5, DiFoggio and Zhang teach the claimed invention but do not explicitly disclose the use of a lock-in amplifier or the connections claimed. Wolf teaches a mechanical resonator which can be used for monitoring viscosity of a fluid (paragraph 0022) and uses a lock-in amplifier for signal processing. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Wolf with those of DiFoggio and Zhang since lock-in amplifiers are commonly used in to amplify small signals with little noise. In use, the amplifier would have a reference signal generator and converter in the manner claimed. Additionally, Examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the time of filing to have connected the components either wired or wirelessly as is known for communications of signals since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious. KSR International Co. v Teleflex Inc., 550 U.S.398, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A SHABMAN/           Examiner, Art Unit 2861